DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 10/04/2021.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) a) N energy storage capacitors, each having first nodes connected together, wherein N is a positive integer; b) N input capacitors connected in series between two nodes of an input port; c) N input switch circuits, each being connected in parallel with a corresponding one of the N input capacitors, wherein each of the N input switch circuits comprises first and second input power devices that are coupled in series and configured to selectively couple a second node of a corresponding one of the N energy storage capacitors to a first node or a second node of the corresponding input capacitor; d) a first output switch circuit having first and second output power devices coupled in series between two nodes of an output port, and being configured to selectively couple the first nodes of the N energy storage capacitors to a first node or a second node of the output port, wherein the first output switch circuit is not directly connected to any of the N input switch circuits; and e) wherein the N input switch circuits and the first output switch circuit are controlled to switch among different states such that an output voltage of the voltage regulator is directly proportional to an input voltage of the voltage regulator, and inversely proportional to the number of the N input capacitors, and wherein the first output power device has a same switching state as each of the first input power devices, and the second output power device has a same switching state as each of the second input power devices, in combination with the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839


	








	/THIENVU V TRAN/                                                   Supervisory Patent Examiner, Art Unit 2839